DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2021 has been entered.  Claims 13-14 and 22-24 are cancelled. Claims 1-12, 15-16, 21 and 25-27 are examined. 
Claim Objections
Claim 8 is objected to because of the following informalities:  
Regarding Claim 8:
The recitation “a groove the extends;” (l. 6) is believed to be in error for – a groove that extends –.
Appropriate correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-7, 21, 25, and 27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hafner 10208614.
Regarding Claim 1, Hafner teaches an assembly 100 adapted for use in a gas turbine engine (gas turbine), the assembly comprising
a first segment (A; annotated Fig. 6 of Hafner) comprising ceramic matrix composite materials (ceramic matrix composite), the first segment A including a forward face, an aft face located aft of the forward face, an end face interconnecting the forward face and the aft face, and a groove 122,124 extending into the end face and through the forward face and the aft face to form a slot 124 (Col. 3, ll. 47-56; Fig. 5-6. Figures depict all the claimed elements above),
a second segment (B; annotated Fig. 6 of Hafner) comprising ceramic matrix composite materials (ceramic matrix composite), the second segment B including a forward face, an aft face located aft of the forward face, an end face interconnecting the forward face and the aft face, and a groove 122,124 extending into the end face and through the forward face and the aft face to form a slot 124 (Col. 3, ll. 47-56; Fig. 5-6. Figures depict all the claimed elements above),
and a joint 300,408 that couples the first segment A to the second segment B the joint 300,408, including an insert 300,408 received by the grooves 122,124 of the first and second segments A,B (Fig. 5-6) (Annotated Fig. 6, below), 
solidified matrix material (ceramic) forms part of the first segment A, the second segment B, and the insert 300,408  to fix the second segment B and the insert 300,408 in place relative to the first segment A (Col. 3, ll. 47-56; Col. 5, ll. 5-13; Fig. 5-6.  First segment, second segment and insert solid elements that are formed from a ceramic matrix material which has been solidified and thus read on the claimed recitation of “solidified matrix material” that forms part of the first segment, second segment and insert.) (Annotated Fig. 6, below).

    PNG
    media_image1.png
    584
    950
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 6 of Hafner (US 10208614)

Regarding Claim 2, Hafner teaches the invention as claimed and as discussed above for claim 1, and Hafner further teaches
the insert 300,408 extends from the forward faces of the first and second segments to the aft faces of the first and second segments when the insert 300,408 is received by the grooves 122,124 of the first and second segments A,B (Annotated Fig. 6, above, depicts all the claimed elements above).
Regarding Claim 3, Hafner teaches the invention as claimed and as discussed above for claim 2, and Hafner further teaches
the insert 300,408 has a generally rectangular shape (rectangular shape seen in Fig. 5-6).
Regarding Claim 4, Hafner teaches the invention as claimed and as discussed above for claim 3, and Hafner further teaches
the groove 122,124 of the first segment A is defined by a plurality of planar surfaces (seen in Fig. 6) of the first segment A the groove 122,124 of the second segment B is defined by a plurality of planar surfaces (seen in Fig. 6) of the second segment B and the planar surfaces of the first and second segments A,B interface with planar surfaces (seen in Fig. 6) of the insert 300,408 when the insert 

    PNG
    media_image1.png
    584
    950
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 6 of Hafner (US 10208614)
Regarding Claim 5, Hafner teaches the invention as claimed and as discussed above for claim 2, and Hafner further teaches
the insert 300,408 includes a planar forward face, a planar aft face located aft of the forward face (Fig. 6), 
and a pair of convex faces arranged opposite one another that interconnect the forward and aft faces (Col. 4, ll. 11-19 and Col. 5, ll. 4-8.  Hafner teaches that the grooves 122 of the first and second segments A, B can have an elliptical or oval cross-section and that the edges of 122 may be curved.  Additionally, Hafner teaches that the joint 300 (seal) is a fitted seal. The dictionary definition of the term "fitted" is "made or shaped to fill a space or to cover something closely or exactly". Therefore the fitted seal placed in the grooves with curved edges has convex faces in order to fit in the grooves of the first and second segments and thus reads on the claim limitation above).
Regarding Claim 6, Hafner teaches the invention as claimed and as discussed above for claim 5, and Hafner further teaches 

 and the concave surfaces (circular, elliptical) of the first and second segments A, B interface with the convex surfaces of the insert 300, 408 when the insert 300,408 is received by the grooves 122,124 of the first and second segments A, B (Col. 4, ll. 11-19 and Col. 5, ll. 4-8. Figs. 5-6.  Hafner teaches that the grooves 122 of the first and second segments A, B can have an elliptical or oval cross-section and that the edges of 122 may be curved.  Additionally, Hafner teaches that the joint 300 (seal) is a fitted seal. The dictionary definition of the term "fitted" is "made or shaped to fill a space or to cover something closely or exactly". Therefore the fitted seal placed in the grooves with curved edges has convex faces in order to fit in the grooves of the first and second segments and thus reads on the claim limitation above.).
Regarding Claim 7, Hafner teaches the invention as claimed and as discussed above for claim 5, and Hafner further teaches 
the insert 300, 408 comprises ceramic materials (ceramic) (Col. 5, ll. 5-13; Fig. 5-6)
Regarding Claim 21, Hafner teaches an assembly 100 adapted for use in a gas turbine engine (gas turbine), the assembly comprising
a first segment (A; annotated Fig. 6 of Hafner) comprising ceramic matrix composite materials (ceramic matrix composite), the first segment A including a forward face, an aft face located aft of the forward face, an end face interconnecting the forward face and the aft face, and a groove 122,124 extending into the end face and through the forward face and the aft face to form a slot 124 (Col. 3, ll. 47-56; Fig. 5-6. Figures depict all the claimed elements above),
a second segment (B; annotated Fig. 6 of Hafner) comprising ceramic matrix composite materials (ceramic matrix composite), the second segment B including a forward face, an aft face located aft of the forward face, an end face interconnecting the forward face and the aft face, and a groove 122,124 extending into the end face and through the forward face and the aft face to form a slot 124 (Col. 3, ll. 47-56; Fig. 5-6. Figures depict all the claimed elements above),


    PNG
    media_image1.png
    584
    950
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 6 of Hafner (US 10208614)
and a pair of convex faces arranged opposite one another that interconnect the forward and aft faces to fix the second segment B in place relative to the first segment A  (Col. 4, ll. 11-19 and Col. 5, ll. 4-8.  Hafner teaches that the grooves 122 of the first and second segments A, B can have an elliptical or oval cross-section and that the edges of 122 may be curved.  Additionally, Hafner teaches that the joint 300 (seal) is a fitted seal. The dictionary definition of the term "fitted" is "made or shaped to fill a space or to cover something closely or exactly". Therefore the fitted seal placed in the grooves with curved edges has convex faces in order to fit in the grooves of the first and second segments and thus reads on the claim limitation above.),
and solidified matrix material (ceramic) forms part of the first segment A, the second segment B, and the insert 300,408  to fix the second segment B and the insert 300,408 in place relative to the first segment A (Col. 3, ll. 47-56; Col. 5, ll. 5-13; Fig. 5-6.  First segment, second segment and insert solid 
Regarding Claim 25, Hafner teaches the invention as claimed and as discussed above for claim 1, and Hafner further teaches 
the first segment A is a first blade track segment (seen in Fig. 4 and Annotated Fig. 6 below) and the second segment B is a second blade track segment (seen in Fig. 4 and Annotated Fig. 6 below).

    PNG
    media_image1.png
    584
    950
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 6 of Hafner (US 10208614)
Regarding Claim 27, Hafner teaches the invention as claimed and as discussed above for claim 21, and Hafner further teaches 
the first segment A is a first blade track segment (seen in Fig. 4 and Annotated Fig. 6 above) and the second segment B is a second blade track segment (seen in Fig. 4 and Annotated Fig. 6 above).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
	1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
	4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over McCaffrey 2012/0275898 in view of Freeman 2015/0377050. 
Regarding Claim 8, McCaffrey teaches a gas turbine engine 10 assembly 92,72 (seen in Fig. 3), the assembly comprising
a first segment 200 and a second segment 204 having a generally rectangular shape (Fig. 2-3), 
and a groove (E; annotated Fig. 3 and Fig. 5 of McCaffrey) that extends into the first segment 200 from a forward face (C; annotated Fig. 5 of McCaffrey) to an aft face (D; annotated Fig. 5 of McCaffrey) located aft of the forward face C of the first segment 200 (Annotated Fig. 3 and 5, below), 

and an insert 72 that couples the second segment 204 to the first segment 200 (Fig. 3), 
the insert 72 being received by the grooves E,F, respectively, of the first and second segments 200,204, respectively, to further secure the second segment 204 to the first segment 200 (Annotated Figs. 3 & 5, below),


    PNG
    media_image2.png
    636
    1109
    media_image2.png
    Greyscale

Figure B: annotated Fig 5 of McCaffrey (US 2012/0275898)

    PNG
    media_image3.png
    377
    679
    media_image3.png
    Greyscale

Figure C: annotated Fig 3 of McCaffrey (US 2012/0275898) 
McCaffrey further teaches that the insert 72 is made from a ceramic matrix material ([0030]. This reads on the claimed recitation of “solidified matrix material” that forms part of the insert.).
McCaffrey further teaches that the mating faces 150 and 152 don’t have to be mirror images of each other and can have other features that help the two halves mate with each other and gives example of lugs and mating pockets. ([0037]. Segments 200 and 204 are segments of a carrier 92).
As a clarification, McCaffrey does not explicitly teach the first segment including an end portion having a plurality of fingers extending away from a central portion of the first segment spaced from the end portion, a plurality of slots each defined by the central portion and at least one of the fingers, each of the fingers having a generally rectangular shape, the second segment including an end portion having a plurality of fingers extending away from a central portion of the second segment spaced from the end portion, a plurality of slots each defined by the central portion and at least one of the fingers, each of the fingers having a generally rectangular shape, and the fingers of the first segment are received by the slots of the second segment and the fingers of the second segment are received by the slots of the first segment to at least partially establish a joint to secure the second segment to the first segment.
However, McCaffrey further teaches that the mating faces 150 and 152 of the first and second segments 200,204 respectfully, don’t have to be mirror images of each other and can have other features that help the two halves mate with each other and gives example of lugs and mating pockets. ([0037]. The teaching and the example of lugs and mating pockets are interpreted to read on the claimed fingers and slots.  Since the general shape of the first and second segment is rectangular, the same interpretation is applied to the terms lugs and mating pockets as also having the general rectangular shape.).    
Furthermore, the gas turbine assembly 92,72 of McCaffrey, based on the teaching that the mating faces can be different and the interpretation of lugs as fingers and mating pockets as slots, comprises the first segment 200 that includes an end portion having a plurality of fingers (lugs) extending away from a central portion of the first segment 200 spaced from the end portion and a plurality of slots (mating pockets) each defined by the central portion and at least one of the fingers, each of the fingers (lugs) having a generally rectangular shape, and the second segment 204 that includes an end portion having a plurality of fingers (lugs) extending away from a central portion of the second segment 204 spaced from 
McCaffrey does not teach a first segment and a second segment comprising ceramic matrix composite materials.
Freeman teaches that carrier segments 134 can be made out of a ceramic matrix composite material (CMC) ([0042]. Carrier segments 134 being composed of the ceramic matrix composite reads on the claimed recitation of “solidified matrix material” that forms part of the first and second segments.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the first segment and a second segments 200,204 of McCaffrey and make segments be comprised of a ceramic matrix composite, as taught by Freeman, in order to withstand higher temperature environments (Freeman; [0047]), as they are characteristic to gas turbine operating environment.  Furthermore, it would have been obvious to omit the high CTE material, such as nickel-based superalloys, from McCaffrey first and second segments 200,204 respectively, when the higher coefficient of thermal expansion (CTE) is not desired or required.  Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989).  See MPEP 2144.01 II (A).
Regarding Claim 9, McCaffrey in view of Freeman teaches the invention as claimed and as discussed above for claim 8, and McCaffrey further teaches  
the plurality of fingers (lugs) of the end portion 152 of the first segment 200 and the plurality of slots (mating pockets) of the end portion 152 of the first segment 200 ([0037]).
McCaffrey in view of Freeman, does not explicitly teach the plurality of fingers of the end portion of the first segment includes two fingers and the plurality of slots of the end portion of the first segment includes two slots.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of fingers (lugs) and the plurality of slots (mating pockets) of the 
Regarding Claim 10, McCaffrey in view of Freeman teaches the invention as claimed and as discussed above for claim 9, and McCaffrey further teaches 
the plurality of fingers (lugs) of the end portion 150 of the second segment 204 and the plurality of slots (mating pockets) of the end portion 150 of the second segment 204 ([0037]).
McCaffrey in view of Freeman, does not explicitly teach the plurality of fingers of the end portion of the second segment includes two fingers and the plurality of slots of the end portion of the second segment includes two slots.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of fingers (lugs) and the plurality of slots (mating pockets) of the end portion 150 of the second segment 204 of McCaffrey in view of Freeman and make two fingers and two slots in order to reduce weight and facilitate maintenance.  
Regarding Claim 15, McCaffrey in view of Freeman teaches the invention as claimed and as discussed above for claim 8, and McCaffrey further teaches 
the insert 72 has a generally rectangular shape (rectangular shape seen in Fig. 3 and 5).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over McCaffrey in view of Freeman, and further in view of Graves 2014/0360196.
Regarding Claim 11, McCaffrey in view of Freeman teaches the invention as claimed and as discussed above for claim 10.  However, McCaffrey in view of Freeman, does not teach one of the fingers of the end portion of the first segment is generally positioned inward of the other of the fingers of the end portion of the first segment and one of the slots of the end portion of the first segment is generally positioned outward of the other of the slots of the end portion of the first segment.
Graves teaches a combustor liner tiles and 
one of the fingers 455 of the end portion of the first segment 421 is generally positioned inward of the other of the fingers 455 of the end portion of the first segment 421 and one of the slots (space between two tabs 455 seen in Fig. 8) of the end portion of the first segment 421 is generally positioned     
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fingers (lugs) and the slots (mating pockets) of the end portion 152 of the first segment 200 of McCaffrey in view of Freeman and arrange them in an interlocking pattern, as taught by Graves, in order to reduce leakage of air between the two segments and provide a better locking mechanism.
Regarding Claim 12, McCaffrey in view of Freeman and Graves teaches the invention as claimed and as discussed above for claim 11.  However, McCaffrey in view of Freeman and Graves, as discussed so far, does not teach one of the fingers of the end portion of the second segment is generally positioned inward of the other of the fingers of the end portion of the second segment and one of the slots of the end portion of the second segment is generally positioned outward of the other of the slots of the end portion of the second segment.
Graves further teaches 
one of the fingers 455 of the end portion of the second segment 423 is generally positioned inward of the other of the fingers 455 of the end portion of the second segment 423 and one of the slots (space between two tabs 455 seen in Fig. 8) of the end portion of the second segment 423 is generally positioned outward of the other of the slots of the end portion of the second segment 423 ([0052]; Fig. 8).  Notice, the interlocking fingers and slots, as taught by Graves, are applied for its function and not its location in the prior art.    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fingers (lugs) and the slots (mating pockets) of the end portion 150 of the first segment 204 of McCaffrey in view of Freeman and Graves, and arrange them in an interlocking pattern, as taught by Graves, in order to reduce leakage of air between the two segments and provide a better locking mechanism.

Response to Argument
Applicant's arguments, filed on 02/04/2021, with respect to 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 rejections of claims 1-16 and 21-24 have been considered but are moot because the arguments refer to the presently amended claims, and Applicant’s arguments have been addressed in the body of the rejections at the appropriate locations.  
Applicant's arguments with respect to 35 U.S.C. 103 rejections of claims 8-12 and 15-16 have been considered but they are not persuasive, and are deemed to be either anticipated or unpatentable over the previously applied prior art. To the extent possible, Applicant’s arguments have been addressed in the body of the rejections at the appropriate locations, and a summary is provided below. 
Regarding the 35 U.S.C. 103 rejection of independent claim 8:
Applicant’s argument is put forward on pp. 9-12 of the Remarks, and the main argument, from 
p. 11, is reproduced below.
“McCaffrey ‘5898 fails to teach solidified matrix material forms part of the carrier (92) and the member (72) to fix the components relative to each other because McCaffrey ‘5898 teaches using a spring (240) to bias the member (72) relative to the carrier (92). Moreover, it would not be obvious to one of ordinary skill in the art to have solidified matrix material form part of the carrier (92) and the member (72) to fix the components relative to each other because McCaffrey ‘5898 explicitly teaches including the gap (230) for the spring (240) so as to bias the member (72) relative to the carrier (92).
Including solidified matrix material therebetween to fix the carrier (92) and the member (72) together would also require the carrier (92), the member (72), the spring (240), and the segment (66) to be replaced in the event one of the components is damaged. McCaffrey ‘5898 teaches a complicated assembly in that if solidified matrix material formed the carrier (92) and the member (72), the spring (240) and the segment (66) would be permanently trapped between the two halves of the carrier (92). Therefore, one of ordinary skill in the art would not be motivated to fix the components together with solidified matrix materials.”
However, the combination of McCaffrey in view of Freeman teaches the claim recitation “solidified matrix material forms part of the first segment, the second segment, and the insert to fix to fix the second segment and the insert in place relative to the first segment.”
Allowable Subject Matter
Claims 16 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408)918-7635.  The examiner can normally be reached on Monday - Friday 7am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACEK LISOWSKI/Examiner, Art Unit 3741 

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741